UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-09903 BNY Mellon Funds Trust (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 8/31 Date of reporting period: 2/28/2009 1 FORM N-CSR Item 1. Reports to Stockholders. 2 The BNY Mellon Funds BNY Mellon Large Cap Stock Fund BNY Mellon Income Stock Fund BNY Mellon Mid Cap Stock Fund BNY Mellon Small Cap Stock Fund BNY Mellon U.S. Core Equity 130/30 Fund BNY Mellon International Fund BNY Mellon Emerging Markets Fund BNY Mellon International Appreciation Fund BNY Mellon Balanced Fund SEMIANNUAL REPORT February 28, 2009 DISCUSSION OF FUND PERFORMANCE For the period of September 1, 2008, through February 28, 2009, as provided by Sean P. Fitzgibbon, Portfolio Manager Fund and Market Performance Overview For the six-month period ended February 28, 2009, BNY Mellon Large Cap Stock Funds Class M shares produced a total return of 42.93%, and Investor shares returned 42.95%. 1 For the same period, the total return of the Standard & Poors 500 Composite Stock Price Index (the S&P 500 Index), the funds benchmark, was 41.79%. 2 Large-cap stocks declined sharply over the reporting period amid a deepening U.S. recession and an intensifying global financial crisis. The fund underper-formed its benchmark, primarily due to relatively weak stock selections in the information technology, energy, telecommunications services and consumer staples sectors. The Funds Investment Approach The fund seeks capital appreciation.To pursue its goal, the fund normally invests at least 80% of its assets in stocks of large-cap companies. We choose stocks through a disciplined investment process that uses computer modeling techniques to identify and rank companies based on value, growth and other financial characteristics. Also, we use fundamental analysis to select the most attractive of the higher ranked securities, drawing on a variety of internal and Wall Street research sources. We also attempt to manage risks by diversifying the funds investments across companies and industries, maintaining weightings and risk characteristics that generally are similar to those of the S&P 500 Index. Financial Crisis and Recession Roiled Stock Markets Stocks declined sharply across all industry groups and capitalization ranges in the midst of a global financial crisis and a deep U.S. recession. Slumping home values, rising unemployment and plunging consumer confidence exacerbated an ongoing economic slowdown, producing one of the most severe downturns since the Great Depression. In late November, the National Bureau of Economic Research officially declared that the United States has been mired in a recession since late 2007. Meanwhile, a credit crisis that began in the sub-prime mortgage market in 2007 escalated into a global financial crisis over the summer of 2008, pushing a number of major financial institutions over the brink of insolvency. Despite aggressive efforts by monetary and government authorities to forestall further deterioration, massive deleveraging pressures among investors punished stocks indiscriminately, seemingly regardless of underlying fundamentals, wiping out a decade or more of stock market appreciation by the reporting periods end. Lack of Exposure to Some Better Performers Hurt Returns The funds lagging performance compared to its benchmark stemmed primarily from its lack of exposure to stocks that fared relatively well for the S&P 500 Index. In the information technology area, the fund did not own International Business Machines and Google, preventing it from participating in the stocks relative strength. Among energy stocks, the fund did The Funds 3 DISCUSSION OF FUND PERFORMANCE (continued) not own industry giant ExxonMobil, which held up well despite a relatively rich valuation. Results in the consumer staples sector were hampered by lack of exposure to benchmark components Procter & Gamble,The Coca-Cola Company and Anheuser-Busch. Some individual holdings in these three sectors also disappointed. Despite the potential benefit of litigation settlement with wireless telephone company QUAL-COMM, technology company Nokia declined sharply. In the energy sector, the funds results were hindered by integrated energy company ConocoPhillips and oil services provider ENSCO International. ENSCO was sold during the reporting period. In the telecommunications services sector, lack of exposure to Verizon hurt the funds relative performance, as did an underweighted position in the sector. Many still consider the telecommunications sector to be a defensive play, but we believe this view ignores major changes to the business model. Finally, in the consumer staples sector, cosmetics leader Estee Lauder fell sharply as declining sales of luxury products overshadowed the potential benefits of managements restructuring program, prompting us to sell the stock. On the other hand, relatively bright spots during the reporting period included the consumer discretionary sector, where we focused on companies that we believed would hold up better in the downturn. For example, discount retailers Family Dollar Stores and Ross Stores benefited from increased demand for low-cost goods from budget-conscious consumers, as did restaurant chains McDonalds and Darden Restaurants.
